Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of August 29,
2006 (the “Effective Date”), by and between Teragenix Corporation, a Florida
corporation (the “Company”), and Valentin Adia (“Executive”) (together, the
“Parties”).

INTRODUCTION

WHEREAS, the shareholders of the Company and HemaCare Corporation, a California
corporation (“HemaCare”) are entering into that certain Stock Purchase Agreement
of even date herewith (the “Stock Purchase Agreement”);

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Stock Purchase Agreement that the Company and Executive enter into this
Agreement; and

WHEREAS, the Company desires to employ Executive as of the Effective Date and
Executive desires to accept employment with the Company on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants and agreements of the Parties contained in this document, the Company
and Executive agree as follows:

1. Employment.

(a) Title; Duties.  During the Term, Executive will serve as Vice President,
Business Development of the Company, and will report directly to the Company’s
Division President (the “Company President”).  Executive shall have such duties
consistent with that of a Vice President, Business Development that may from
time to time be designated or assigned to Executive pursuant to the directives
of the Company President.  Executive shall perform faithfully the duties
assigned to him to the best of his ability.

(b) Other Activities.  During the Term, Executive shall devote his entire
productive business time and attention to his duties on the Company’s behalf
except for sick leave, vacations and approved leaves of absence; provided,
however, that nothing in this Agreement shall prohibit Executive from (i)
serving as a director of any entity or business enterprise which is not in
direct competition with the business of the Company or any present or future
affiliate of the Company and which does not create a real or perceived conflict
of interest, (ii) otherwise participating in educational, welfare, social,
religious and civic organizations or (iii) making any investments (other than
“passive investments,” as defined below) in the securities of any entity or
business enterprise which is not in direct competition with the business of the
Company or any present or future affiliate of the Company and which does not
create a real or perceived conflict of interest; provided, that Executive
obtains the prior approval of HemaCare’s President and Chief Executive Officer
(“CEO”) with respect to any position described



 



 

in clause (i) of this Section 1(b) and any investment (other than any “passive
investments”) described in clause (iii) of this Section 1(b), which approval
shall not be unreasonably withheld, delayed or conditioned.  An investment shall
be considered a “passive investment” to the extent that such securities (x) are
actively traded on a United States national securities exchange, on the NASDAQ
National Market System or Small Cap Market System, on the OTC Bulletin Board, or
on any foreign securities exchange, and (y) represent, at the time such
investment is made, less than five percent (5%) of the aggregate voting power of
such entity or business enterprise.

2. Employment Term.  Subject to Section 9, Executive’s employment hereunder
shall be for a term of thirty-six (36) months commencing on the Effective Date
and expiring at the close of business on the day prior to the thirty-six (36)
month anniversary of the Effective Date (the “Term”).  This Agreement shall
automatically renew for successive one (1) year periods following the initial
Term and any extensions thereof, if applicable, unless either party provides
written notice to the other party not less than ninety (90) days prior to the
end of the then-existing Term, that such party does not desire the Term to
automatically renew, in which event this Agreement shall terminate as of the
last day of the then-existing Term.

3. Place of Employment.  Executive’s services shall be performed at the
Company’s principal executive offices located at 5440 NW 33rd Avenue, Suite 108,
Ft. Lauderdale, Florida  33309 or such other place as the Company and Executive
shall mutually agree.

4. Salary.  For all services rendered by Executive hereunder and all covenants
and conditions undertaken by him pursuant to this Agreement, the Company shall
pay, and Executive shall accept, as full compensation, the amounts set forth in
this Section 4.

a. Base Salary.  For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive a base salary (the “Base Salary”)
of One Hundred and Twenty-Five Thousand Dollars ($125,000.00) on an annualized
basis.  The Base Salary shall be paid in accordance with the Company’s regular
payroll practices.  All amounts payable shall be reduced by standard withholding
and other authorized deductions.  The Company, in its sole discretion, may
increase (but not decrease) the Base Salary from time to time, provided,
however, that commencing January 1, 2008, the Base Salary shall increase at a
minimum level of 3% per annum during each year of the Term.

b. Bonus.  Executive shall be eligible for a bonus of up to 16% of the Base
Salary (the “Bonus”), starting in calendar year 2007, upon the achievement of
specific goals and objectives, as determined in the sole discretion of
HemaCare’s President and CEO and the Company President.  The Bonus structure
will put 100% of Executive’s Bonus potential at risk each year.  Executive must
be employed by the Company at the time of payment to be eligible to receive any
Bonus.

c. Car Allowance.  During the Term, Executive shall receive a car allowance
equal to $1,250 per month.

d. Life Insurance.  The Company agrees to pay a whole life insurance policy for
the Employee with a face amount equal to one times Executive’s salary.

2

 



e. Deductions.  The Company shall deduct from the compensation described in
Sections 4(a) and 4(b) any federal, state or local withholding taxes, social
security contributions and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any federal, state or local
laws, rules or regulations.

f. Disability Adjustment.  Any compensation otherwise payable to Executive
pursuant to Sections 4(a) and 4(b) in respect of any period during which
Executive is Disabled (as defined in Section 9(d)) shall be reduced by any
amounts payable to Executive for loss of earnings or the like under any
insurance plan or policy sponsored by the Company.

5. Expenses.  The Company shall from time to time pay or reimburse Executive for
the reasonable and necessary expenses incurred by Executive in connection with
the performance of his duties hereunder if (a) such expenses have been
previously approved by the Company or reimbursement is otherwise appropriate in
accordance with the Company’s established policies and (b) the Company receives
such verification thereof as the Company may require in order to qualify such
expenses as deductible business expenses.

6. Other Benefits.  In addition to his compensation provided by the foregoing,
so long as Executive is employed by the Company, Executive shall be entitled to
all of the benefits available (a) generally to Company employees pursuant to
Company programs, and/or (b) to senior level executives at the Company,
including, by way of illustration, personal leave, paid holidays, sick leave,
profit-sharing, retirement, disability, dental, vision, group sickness, accident
or health insurance programs or equity incentive plans of the Company which may
now or hereafter be in effect, or in any other or additional such programs which
may be established by the Company, as and to the extent any such programs are or
may from time to time be in effect, as determined by the Company.  The Company
shall implement and maintain a health and medical plan as soon as is reasonably
practical after the execution of this Agreement and maintain such plan
throughout the Term.  The Company shall have the right to amend, reduce or
completely terminate any or all such plans by duly authorized action respecting
all employees covered by such plans as a group.

7. Vacations and Holidays.  During each calendar year, Executive shall accrue
compensated personal time off (“PTO”) at the rate of twenty-nine (29) days per
year.  If Executive’s earned but unused PTO reaches forty-eight (48) days,
Executive will not continue to accrue additional PTO time until he uses
sufficient PTO to fall below this maximum amount.  Thereafter, Executive shall
start earning PTO benefits again until the forty-eight (48) day maximum is again
reached.  Any accrued but unused PTO time will be paid to Executive on a pro
rata basis at termination of employment for any reason.  Executive shall not be
compensated for holidays (other than as part of the PTO system).

8. Other Activities.  Executive shall, during the term of his employment by the
Company, devote all of his working time and efforts to the business and affairs
of the Company and its subsidiaries and to the diligent and faithful performance
of the duties assigned to him pursuant to this Agreement.

9. Termination.  The Company may terminate Executive’s employment for any reason
or no reason, with or without Cause (as defined below), with the consequences
described in Section 10 of this Agreement.  Executive may terminate his
employment with Good Reason (as defined below) by giving the Company thirty (30)
days’ advance written notice.  Upon termination of Executive’s employment with
the Company, Executive’s rights under any applicable benefit plans shall be
determined under the provisions of those plans.

3

 

 

a. Death.  Executive’s employment shall terminate immediately in the event of
his death.

b. Cause.  Subject to Executive’s failure to cure a breach in the manner and
time described below, the Company may terminate Executive’s employment for Cause
immediately. As used in this Agreement, the term “for Cause” shall be limited to
a termination for the following acts by Executive:  (i) misappropriation or
embezzlement of the funds or property of the Company or any subsidiary,
falsification of any Company or subsidiary documents or records or any
unauthorized attempt by the Executive to take any business or business
opportunities of the Company or any subsidiary for his or her own personal gain;
(ii) Executive’s failure or inability to perform any material duties
contemplated by this Agreement for a period of thirty (30) days, except in the
event that the Executive is determined to have a Disability (as defined in
Section 9(d)) or in the event of Executive’s death; (iii) grossly negligent,
reckless or willful misconduct or insubordination in connection with Executive’s
performance of his duties; (iv) any material breach by Executive of any
agreement (including this Agreement or the Confidentiality Agreement (as defined
in Section 11)) between Executive and the Company; (v) Executive’s conviction
(including any plea of guilty or nolo contendere) of any felony, any misdemeanor
involving dishonesty or fraud, or any other criminal act that impairs or could
impair Executive’s ability to perform his or her duties; (vi) the Executive’s
material violation of Company policies, including, without limitation, policies
on prohibition of unlawful harassment or (vii) any illegal drug or illegal
substance abuse, illegal drug or illegal substance addiction, or chronic
addiction to alcohol on the part of Executive, other than any use of medication
prescribed by a doctor.  The determination of Cause shall be made by HemaCare’s
President and CEO in her reasonable discretion.  Anything herein to the contrary
notwithstanding, as to any termination based upon clause (iii) above, the
Company shall give the Executive written notice prior to terminating this
Agreement of the Executive’s employment, setting forth a general description of
the grounds for termination and the conduct required to cure such grounds for
termination.  The Executive shall have thirty (30) days from the receipt of such
notice within which to cure any such grounds for termination to the satisfaction
of the Company, which shall be determined by the Company in its reasonable
discretion.

c. Termination by Executive for “Good Reason”.  Subject to the provisions
outlined below, at any time after the date Executive commences employment under
this Agreement, upon thirty (30) days’ advance written notice to the Company of
his intent to terminate the Agreement, Executive shall have the right to
terminate his employment under this Agreement for “Good Reason”.  For purposes
of this Agreement, “Good Reason” is defined as any one of the following: 
(i) the Company fails to comply with the provisions hereof governing
compensation and benefits to Executive, (ii) the Company moves the Company’s
office location in violation of Section 3, (iii) the Company fails to maintain
Executive in the position of Division President (or a comparable position)
described in Section 1 or materially diminishes his duties or responsibilities
in such positions, (iv) the Company materially breaches any other provision of
this Agreement or any other written agreement with Executive, or (v) conduct by
the Company occurs that would cause Executive to commit fraudulent acts or would
expose Executive to criminal liability; provided, however, that it shall not
constitute Good Reason unless Executive shall have provided the Company with
written notice of its alleged actions constituting Good Reason (which notice
shall specify in reasonable detail the particulars of such Good Reason) and the
Company has not cured any such alleged Good Reason within thirty (30) days of
the Company’s receipt of such written notice.

4

 



d. Disability.  The Company may terminate Executive’s employment for Disability
by giving Executive three (3) days’ advance written notice.  For all purposes
under this Agreement, “Disability” shall mean that Executive, at the time such
notice is given, has been unable to substantially perform his duties under this
Agreement for a period of not less than three (3) consecutive months (or after
four (4) months in the aggregate during a twelve-month period, whether
consecutive or not) as the result of his incapacity due to physical or mental
illness.  A determination of Disability shall be made by the Board in
consultation with a physician reasonably satisfactory to Executive (or his
representative) and the Company, and Executive shall cooperate with the efforts
to make such determination. Any such determination shall be conclusive and
binding on the Parties for the purposes of this Agreement.

10. Termination Benefits.  Upon the termination of Executive’s employment,
Executive shall be entitled to receive:

a.   Death or Disability.  Executive shall be entitled to the following:

(i) Payment of any Base Salary accrued but unpaid as of the date of death or
termination for Disability;

(ii) Payments in accordance with any disability insurance policy maintained by
the Company and payment of Base Salary to the extent required to ensure that
Executive receives the full amount of Base Salary through the combined payments
under disability insurance (whether pursuant to a disability insurance policy
provided by the Company, or pursuant to state disability benefits) and salary
payments from the Company, for the remainder of the Term;

(iii) Reimbursement for any unpaid expenses incurred in accordance with
Section 5; and

(iv) Payment of any and all earnouts, or other consideration amounts that the
Company is obligated to pay pursuant to the Stock Purchase Agreement (but only
if actually earned, and such amounts shall be paid on the date(s) provided in
the Stock Purchase Agreement), and any bonuses earned as of the date of
termination pursuant to Section 4(b) of this Agreement.

b. Termination for Cause.  Executive shall be entitled to receive on the date of
termination any accrued but unpaid salary and shall be reimbursed for any
reimbursable expenses pursuant to Section 5 that have not been reimbursed prior
to such termination.

5

 



c. Termination by Company Other than for Cause.  In the event the Company
terminates Executive’s employment other than for Cause, Executive shall be
entitled to the following:

(i) Payment of any Base Salary accrued but unpaid as of the date of termination;

(ii) An amount equal to Executive’s monthly Base Salary in effect on the date of
termination for a period equal to the greater of the remainder of the Term or
twelve (12) months;

(iii) The Company will pay to continue Executive’s health insurance coverage
(i.e., make COBRA payments) following the date of termination other than for
Cause until the earlier of (A) the greater of (1) the remainder of the Term or
(2) twelve (12) months, and (B) until Executive obtains full-time employment,
provided that such coverage remains available with respect to Executive; and

(iv) Payment of any and all earnouts, or other consideration amounts payable by
the Company pursuant to the Stock Purchase Agreement, whether earned or
unearned, within thirty (30) days of the date of termination, and any bonuses
earned as of the date of termination pursuant to Section 4(b) of this Agreement.

d. Termination by Executive for “Good Reason”.  A termination for Good Reason
shall have the same consequences as provided in Section 10(c) for a termination
other than for Cause.

e. Voluntary Termination by Executive.  A termination of employment by Executive
on his own initiative, other than a termination due to death or Disability or
for Good Reason, shall have the same consequences as provided in Section 10(b)
for a termination for Cause.

f. Other Benefits.  Except as expressly set forth herein or pursuant to the
terms of the Company’s written employee benefit plans and policies in effect at
the time of such termination, Executive shall not be entitled to any pay or
benefits upon his termination.

11. Proprietary Information and Inventions Agreement.  Executive has signed a
Proprietary Information and Inventions Agreement (the “Confidentiality
Agreement”) substantially in the form attached hereto as Exhibit A.  Executive
hereby represents and warrants to the Company that he has complied with all of
the obligations under the Confidentiality Agreement and agrees to continue to
abide by the terms of the Confidentiality Agreement and further agrees that the
provisions of the Confidentiality Agreement shall survive any termination of
this Agreement and/or Executive’s employment relationship with the Company.

12. Indemnification.  During the Term, the Company shall indemnify Executive and
hold Executive harmless from and against all claims, actions, suits,
proceedings, liabilities, damages, fines, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Losses”)
which may be incurred by Executive in connection with the performance of his
duties hereunder, to the fullest extent permitted by applicable law and to the
same extent provided to any other senior executive officer of the Company,
except with respect to any Losses suffered by Executive in connection with the
transactions contemplated by the Stock Purchase Agreement.  Expenses advanced to
Executive under this Section 12 shall be repaid by Executive on demand if and to
the extent such advanced expenses are found not to be lawfully indemnifiable by
a competent tribunal.

6

 



13. Exclusive Agreement.  Executive represents and warrants that his employment
by the Company as described herein does not and shall not conflict with and is
not and will not be constrained by any prior employment or consulting agreement,
arrangement or relationship, whether written or oral.  Executive agrees not to
make any unauthorized disclosure or use, on behalf of the Company, of any
confidential information belonging to any of Executive’s former employers. 
Executive represents that he is not in unauthorized possession or control of any
materials containing confidential and proprietary or private information of a
third party.

14. Assignment.  This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and
assigns.  Neither this Agreement nor any right or obligation of Executive under
this Agreement may be assigned or transferred by Executive to any other person
or entity without the prior written consent of the Company.  The Company may
assign this Agreement; provided, however, that such assignment will not relieve
the Company of its obligations hereunder.

15. Notices.  For purposes of this Agreement, notices and other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by United States certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to Executive: Valentin Adia   10752 Oak Lake Way   Boca Raton, FL 33498  
Facsimile No.: 561-482-3757     If to the Company: c/o Judi Irving   HemaCare
Corporation   21101 Oxnard Street   Woodland Hills, CA 91367

 

or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this Section 15.  Such notices or other communications shall be effective upon
the earlier of delivery or three days after they have been mailed as provided
above.

16. Integration.  This Agreement, and Exhibit A hereto, represent the entire
agreement and understanding between the Parties as to the subject matter hereof
and supersede all prior or contemporaneous agreements whether written or oral. 
No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless in writing and signed by duly authorized
representatives of the Parties hereto.

7

 



17. Waiver.  Failure or delay on the part of either Party hereto to enforce any
right, power, or privilege hereunder shall not be deemed to constitute a waiver
thereof.  Additionally, a waiver by either Party of a breach of any promise
hereof by the other Party shall not operate as or be construed to constitute a
waiver of any subsequent breach by such other Party.

18. Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

19. Headings.  The headings of the Sections contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

20. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Florida.

21. Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts and via facsimile, none of which need contain the signature of more
than one party hereto, and each of which shall be deemed to be an original, and
all of which together shall constitute a single agreement.

22. Arbitration.

a. The Company and Executive agree that any dispute or controversy arising out
of or relating to any interpretation, construction, performance, termination or
breach of this Agreement or Executive’s employment with the Company or
termination of such employment, will be settled by final and binding arbitration
by a single arbitrator to be held in Los Angeles County, California, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA Rules”) then in effect.  Without
limiting any other provision herein, this Section 22 shall survive the
termination of Executive’s employment with the Company and will apply to any
claim, dispute, or controversy that arises during or after the termination of
Executive’s employment with the Company.  Executive and the Company agree that
the agreement to arbitrate under this Section 22 is subject to and enforceable
under the provisions of the Federal Arbitration Act (the “FAA”), 9 U.S.C. § § I,
et seq.  The arbitrator selected shall have the authority to grant Executive or
the Company or both all remedies otherwise available by law, including
injunctions.

b. Notwithstanding anything to the contrary in the AAA Rules, the arbitration
shall provide (i) for written discovery and depositions adequate to give the
Parties access to documents and witnesses that are essential to the dispute and
(ii) for a written decision by the arbitrator that includes the essential
findings and conclusions upon which the decision is based.  Consistent with
applicable law, Executive and the Company shall each bear his or its own

8

 

 

costs and attorneys’ fees incurred in conducting the arbitration and, except in
such disputes where Executive asserts a claim under a state or federal statute
prohibiting discrimination in employment, a claim for wrongful termination in
violation of public policy, or a claim involving enforcement of rights under any
statute enacted for a public reason (the “Excepted Claims”), shall split equally
the fees and administrative costs charged by the arbitrator and AAA.  In
disputes where Executive asserts an Excepted Claim against the Company,
Executive shall be required to pay only the AAA filing fee to the extent such
filing fee does not exceed the fee to file a complaint in state or federal court
and the Company shall pay the balance of the arbitrator’s fees and
administrative costs.

c. The decision of the arbitrator will be final, conclusive and binding on the
Parties to the arbitration.  The prevailing party in the arbitration, as
determined by the arbitrator, shall be entitled to recover his or its reasonable
attorneys’ fees and costs, including the costs or fees charged by the arbitrator
and AAA.  In disputes where Executive asserts an Excepted Claim, reasonable
attorneys’ fees shall be awarded by the arbitrator based on the same standard as
such fees would be awarded if the Excepted Claim had been asserted in state or
federal court.  Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction.

The parties hereby acknowledge that they have voluntarily negotiated the terms
of this Agreement, including, without limitation, this Section 22, have
consulted with counsel concerning such terms, and voluntarily agree to them.

  /s/ J I   /s/ V A     Company’s Initials   Executive’s Initials  

 

23. Advice of Counsel.  The Parties represent and agree that they have carefully
read and fully understand all of the provisions of this Agreement, and the terms
and conditions set forth herein, and that they are voluntarily entering into
this Agreement.  The Parties affirm that, prior to execution of this Agreement,
they have consulted with counsel concerning the terms and conditions set forth
herein or have had the opportunity to do so.

24. Survival of Certain Terms.  The provisions of Sections 9, 10, 11, 14 and 22
of this Agreement shall survive the termination of this Agreement; provided,
however, that the survival of such provisions after the termination of this
Agreement shall in no way constitute an extension of the Term.  Except as set
forth in the prior sentence, all other rights and obligations of the Parties
shall cease upon termination of this Agreement.

[Rest of page intentionally left blank]

9

 

IN WITNESS WHEREOF, each of the Parties has executed this Employment Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

  TERAGENIX CORPORATION               By: /s/ Judi Irving     Title: Chief
Executive Officer                 EXECUTIVE               By: /s/ Valentin Adia
      Valentin Adia

S-1

 

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

In consideration of my employment by _____________ (the "Company") and the
compensation I receive from the Company, I agree that:

1. Proprietary Information. I understand that the Company possesses and will
possess Proprietary Information that is important to its business. "Proprietary
Information" is information (whether conveyed orally, in writing or otherwise)
that was or will be developed, created, or discovered by or on behalf of the
Company, or that became or will become known by, or was or is conveyed to the
Company, that has or could have commercial value in the Company's business,
unless (a) the information is or becomes publicly known through lawful means; or
(b) the information is disclosed to me without confidential or proprietary
restriction by a third party who rightfully possesses the information (without
confidential or proprietary restriction) and who did not learn of it directly or
indirectly from the Company.

Proprietary Information includes, without limitation, any Company Inventions (as
defined below) and any information relating to (i) client/customer lists, vendor
lists or other lists or compilations containing client, customer or vendor
information; (ii) information about products, proposed products, research,
product development, techniques, processes, costs, profits, markets, marketing
plans, strategies, forecasts, sales or commissions; (iii) plans for the future
development or new product concepts; (iv) manufacturing techniques or processes,
documents, books, papers, drawings, schematics, models, sketches, computer
programs, databases or other data, including electronic data recorded or
retrieved by any means; (v) the compensation, performance and terms of
employment of other employees; (vi) all other information that has been or will
be given to me in confidence by the Company (or any affiliate); (vii) software
in various stages of development, and any designs, drawings, schematics,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, research development, processes and
procedures relating to any software; and (viii) any information that the Company
obtains from another party that it treats as proprietary or designates as
Proprietary Information.

At all times, both during my employment with the Company and after my
termination, I will not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any third party, other than in my assigned
duties for the benefit of the Company, any Proprietary Information. I am aware
that the unauthorized disclosure of Proprietary Information may be highly
prejudicial to the Company's interests, an invasion of privacy, and an improper
disclosure of trade secrets. Without limiting the foregoing, I shall not make
copies of, or otherwise reproduce, Proprietary Information unless authorized by
the Company for reproduction.

2. Company Materials. "Company Materials" are documents or other media or
tangible items that contain or embody Proprietary Information or any other
information concerning the business, operations or plans of the Company, whether
such documents have been prepared by me or by others. "Company Materials"
include, without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer software, media or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.

 
 

 

3. Intellectual Property.

3.1 All Proprietary Information and all right, title and interest in and to any
patents, patent rights, copyrights, trademark rights, mask work rights, trade
secret rights, and all other intellectual and industrial property and
proprietary rights that currently exist or may exist in the future anywhere in
the world (collectively, "Rights") in connection therewith shall be the sole
property of the Company. I hereby assign to the Company any Rights I may have or
acquire in such Proprietary Information.

3.2 I acknowledge and agree that I have no expectation of privacy with respect
to the Company's telecommunications, networking or information processing
systems (including, without limitation, stored company files, e-mail messages
and voice messages) and that my activity and any files or messages on or using
any of those systems may be monitored at any time without notice. I further
agree that any property situated on the Company's premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. All Company Materials shall be the sole property of the Company. I agree
that during my employment with the Company, I will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as I am required
to do in connection with performing the duties of my employment. I recognize
that the unauthorized taking of any Proprietary Information may be a crime under
the Cal. Penal Code §499c or comparable laws of other states or the United
States, and may also result in civil liability under Sections 3426.1 through
3426.11 of the California Civil Code, or comparable laws of other states. I
further agree that, immediately upon the termination of my employment by me or
by the Company for any reason, or for no reason, or during my employment if so
requested by the Company, I will return all Company Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (a) my personal copies of records relating to my compensation;
(b) my personal copies of any materials previously distributed generally to
stockholders of the Company; and (c) my copy of this Employee Proprietary
Information and Inventions Agreement (the "Agreement").

3.3 I agree that all "Inventions" (which term includes patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, mask works, discoveries,
patents, technology, algorithms, computer software, application programming
interfaces, protocols, formulas, compositions, ideas, designs, processes,
techniques, know-how, data and all improvements, rights and claims related to
the foregoing), which I have made, conceived, reduced to practice or developed,
and which I make, conceive, reduce to practice or develop (in whole or in part,
either alone or jointly with others) during my employment and in connection with
the business of the Company, shall be the sole property of the Company to the
maximum extent permitted by Section 2870 of the California Labor Code. I hereby
assign, without further consideration, all such Inventions ("Company
Inventions") to the Company (free and clear of all liens and encumbrances), and
the Company shall be the sole owner of all Rights in connection therewith. No
assignment in this Agreement shall extend to Inventions, the assignment of which
is prohibited by Labor. Code Section 2870, which states:

2

 

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.

2. Result from any work performed by the employee for the employer.

I acknowledge that all original works of authorship which have been made and
which are made by me (in whole or in part, either alone or jointly with others)
within the scope of my employment and which are protectable by copyright are
"works made for hire," as defined in the United States Copyright Act (17 USCA,
Section 101). I have not disclosed and will not disclose Inventions covered by
this Section 3.3 to any person outside the Company, unless I am requested to do
so by management personnel of the Company.

3.4 I have maintained and agree to maintain adequate and current written records
on the development of all Company Inventions and have disclosed and agree to
disclose promptly to the Company all Company Inventions and relevant records,
which records will remain the sole property of the Company. I further agree that
all information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work or authorship,
design, formula, discovery, patent, or copyright that I do not believe to be a
Company Invention, but is conceived, developed, or reduced to practice by me (in
whole or in part, either alone or jointly with others) during my employment,
shall be promptly disclosed to the Company (such disclosure to be received in
confidence). The Company shall examine such information to determine if in fact
the ideas, process, or invention, etc., constitutes a Company Invention and is
therefore subject to assignment under Section 3.3. I will also disclose to the
Company all Inventions conceived, reduced to practice, used, sold, exploited or
developed by me (in whole or in part, either alone or jointly with others)
within one (1) year of the termination of my employment with the Company
("Presumed Inventions"); such disclosures shall be received by the Company in
confidence, to the extent they are not assigned to the Company in Section 3.3,
and do not extend such assignment. Because of the difficulty of establishing
when any Presumed Invention is first conceived or developed by me, or whether it
results from access to Proprietary Information or the Company's equipment,
facilities, and data, I agree that all Presumed Inventions and all Rights
associated therewith shall be presumed to be Company Inventions and therefore
assignable to the Company_ I can rebut this presumption, if I prove that a
Presumed Invention is not a Company Invention.

3

 

 

3.5 I agree to perform, during and after my employment, all acts deemed
necessary or desirable by the Company to permit and assist it, at the Company's
expense, in evidencing, perfecting, recording, obtaining, maintaining, defending
and enforcing Rights and/or my assignment with respect to such Company
Inventions in any and all countries. Such acts may include, without limitation,
execution of documents and assistance or cooperation in legal proceedings.
Should the Company be unable to secure my signature on any document necessary to
apply for, prosecute, obtain, enforce or defend any Rights relating to any
assigned Invention, whether due to my mental or physical incapacity or any other
cause, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents, as my agents and attorneys-in-fact, with full
power of substitution, to act for and in my behalf and instead of me, to execute
and file any documents and to do all other lawfully permitted acts to further
the above purposes with the same legal force and effect as if executed by me.

3.6 Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights" (collectively, "Moral Rights"). To the extent such Moral Rights cannot
be assigned under applicable law and to the extent the following is allowed by
the laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such waiver and consent. I will confirm any such
waivers and consents from time to time as requested by the Company.

3.7 I agree that I will not incorporate in any way, or permit to be incorporated
in any way, any Inventions made, conceived, reduced to practice or developed by
me (in whole or in part, either alone or jointly with others) either: (a) prior
to or (b) outside the scope of my engagement as an independent contractor for
the Company ("Prior Inventions"). Notwithstanding the foregoing, I hereby grant
the Company a royalty-free, nonexclusive, perpetual, irrevocable, transferable,
worldwide license (with rights to sublicense through multiple tiers of
sublicense) to practice all Rights relating to any Prior Inventions (or other
Inventions that are not assigned or assignable to Company hereunder) that become
incorporated in any way, or I permit to be incorporated in any way, in any
Company Inventions or any other Company technology or products.

3.8 I understand that nothing in this Agreement is intended to expand the scope
of protection provided me by Sections 2870 through 2872 of the California Labor
Code.

4. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any confidential information,
proprietary information or trade secrets of my former or concurrent employers. I
agree that I will not bring onto the premises of the Company any document or any
property belonging to my former employers unless consented to in writing by
them. I represent and warrant that I have returned all property and confidential
information belonging to all prior employers.

5. Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not and will not: (a) disclose
any Proprietary Information or deliver any Company Materials to anyone outside
of the Company, or (b) use, copy, publish, or summarize any Proprietary
Information or remove any Company Materials from the business premises of the
Company, except to the extent necessary and appropriate to carry out my
responsibilities as an employee of the Company, or (c) improperly use or
disclose any confidential information, proprietary information or trade secrets
of my former or concurrent employers or any other third party, or (d) bring onto
the premises of the Company any document or any property belonging .to my former
employers unless consented to in writing by them.

4

 

 

6. No Conflict with Obligations to Third Parties. I represent that my
performance of all the terms of this Agreement has not breached and will not
breach any agreement to keep in confidence proprietary or confidential
information acquired by me in confidence or in trust prior to my employment with
the Company_ I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith or in conflict with my
employment with the Company. The performance of this Agreement does not and will
not violate any applicable law, rule or regulation or any proprietary or other
right of any third party.

7. Remedies; Waiver. I recognize that nothing in this Agreement is intended to
limit any remedy of the Company under the California Uniform Trade Secrets Act.
I recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
making any remedy at law or in damages inadequate. Therefore, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for
an order restraining any breach or threatened breach of this Agreement and for
any other relief the Company deems appropriate. This right shall be in addition
to any other remedy available to the Company. I ALSO ACKNOWLEDGE AND UNDERSTAND
THAT I SHALL NOT, UNDER ANY CIRCUMSTANCE, HAVE ANY RIGHT TO SEEK OR ATTEMPT TO
SEEK ANY INJUNCTIVE RELIEF AGAINST THE COMPANY WITH RESPECT TO ANY BREACH OR
THREATENED BREACH OF THIS AGREEMENT, AND I HEREBY WAIVE ANY AND ALL SUCH RIGHTS
AGAINST THE COMPANY.

8. Survival. I agree that my obligations under Sections 1, 3, and 7 through 15
of this Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for termination, and whether such
termination is voluntary or involuntary on my part, and that the Company is
entitled to communicate my obligations under this Agreement to any future
employer or potential employer of mine.

9. Controlling Law; Venue; Severability. I agree that the sole jurisdiction and
venue for actions related to the subject matter hereof shall be the state and
federal courts located in the County of Los Angeles, California. I further agree
that if one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable California law, such illegal or unenforceable
portion(s) shall be limited or excluded from this Agreement to the minimum
extent required so that this Agreement shall otherwise remain in full force and
effect and enforceable in accordance with its terms.

10. Successors and Assigns. This Agreement shall be binding upon me, my heirs,
executors, assigns, and administrators and shall inure to the benefit of the
Company, its subsidiaries, successors and assigns. The failure, whether
purposeful or otherwise, to exercise in any instance any right, power or
privilege under this Agreement or under law shall not constitute a waiver of any
other right, power or privilege, nor of the same right, power or privilege in
any other instance.

5

 





11. Entire Agreement/Modification. The terms of this Agreement (including all
attached Exhibits, which are incorporated herein by this reference) are the
final expression of my agreement with respect to its subject matter and may not
be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement can only be modified by a subsequent written agreement executed by an
officer of the Company.

12. Integration. This Agreement supersedes all, and may not be contradicted by
evidence of any, other prior and contemporaneous agreements and statements on
these subjects. If any practices, policies, or procedures of the Company, now or
in the future, that apply to me are inconsistent with the terms hereof, the
provisions of this Agreement shall control unless changed in writing by the
Company.

13. Employment at Will. This Agreement is not an employment agreement. Except as
set forth in my employment agreement, if any, the Company may terminate my
employment with it at any time, with or without cause.

14. Construction. This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party. By way of example and
not limitation, this Agreement shall not be construed against the party
responsible for any language in this Agreement. The headings of the paragraphs
hereof are inserted for convenience only, and do not constitute part of and
shall not be used to interpret this Agreement.

15. Rights Cumulative. The rights and remedies provided hereby to the Company
are cumulative, and the exercise of any right or remedy by the Company, whether
pursuant hereto, to any other agreement, or to law, shall not preclude or waive
the Company's right to exercise any or all other rights and remedies.

6

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. I HAVE HAD THE OPPORTUNITY TO
CONSULT LEGAL COUNSEL IN REGARD TO THIS AGREEMENT AND AM FULLY AWARE OF ITS
LEGAL EFFECT. I HAVE ENTERED INTO THIS AGREEMENT FREELY AND VOLUNTARILY AND
BASED ON MY OWN JUDGMENT. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME TO
INDUCE ME TO SIGN THIS AGREEMENT.

 

Date:             Employee Signature

 

Accepted and Agreed to:

 

By:     Name:     Title:    

 

7